SENTENCIA
Mediante un escrito titulado erróneamente “apelación”, acude ante nos el menor de epígrafe a cuestionar la aplica-ción de las nuevas Reglas de Procedimiento para Asuntos de Menores, la participación del Procurador de Menores en el caso y la denegatoria a una solicitud de desestimación por haberse violado su derecho a un juicio rápido. Acogemos el recurso como un certiorari y, ya que tenemos el beneficio de la comparecencia del Procurador General, procedemos a re-solverlo sin ulteriores procedimientos.
Procede la revocación de la resolución recurrida por en-tender que se violó el derecho del menor apelante a un juicio rápido al no existir justa causa para la posposición de la vista adjudicativa.
De los autos se desprende que al menor apelante se le imputa que el 4 de enero de 1987, a eso de las 9:00 P.M., parti-cipó en un asalto del garaje de gasolina Shell ubicado en la calle Carbonell de Cabo Rojo. También lo acusan de asesinar a quemarropa al empleado del establecimiento.
*820El 4 de enero, en horas de la madrugada, el menor E.L.G. fue llevado ante un juez municipal quien determinó causa probable y ordenó la presentación de las querellas por asesi-nato en primer grado e infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418, y su detención en el Hogar Juvenil de Ponce. La vista sobre orden de detención se celebró el 27 de enero de 1987, y el abogado del menor apelante hizo constar que no reconocía la participación de los Procuradores de Menores. También pi-dió que se enviara al menor al Hogar Crea de Isabela, donde podía recibir tratamiento. Así se hizo y allí se encuentra re-cluido el menor hasta hoy.
Se señaló vista adjudicativa para el 3 de febrero de 1987. Ésta fue suspendida porque el Procurador de Menores no había conseguido el protocolo de la autopsia realizada al em-pleado del garaje. Alegó que debido a la cantidad de autop-sias que estaba realizando el Instituto de Medicina Forense por el incendio del Hotel Dupont Plaza había sido imposible conseguir el protocolo correspondiente y citar a la doctora que lo realizó.
Se señaló la vista para el 5 de marzo de 1987 y se suspen-dió nuevamente para el 9 de abril a petición del Procurador de Menores por la misma razón aducida en la suspensión anterior. El abogado de defensa en cada una de las suspen-siones estableció que estaba listo para ver el caso y que se estaba violentando el derecho a juicio rápido que tenía su cliente debido a que la razón aducida por el Procurador de Menores no era justa causa para la suspensión.
El 17 de marzo el abogado del menor apelante presentó una moción de desestimación al amparo de la Regla 64(n) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, donde alegó que se había violado el derecho a juicio rápido del apelante. Luego de evaluar la comparecencia del Procurador de Me-nores, el juez de instancia la declaró sin lugar. Oportuna-*821mente el menor apelante solicitó la reconsideración del dic-tamen. Ésta fue declarada sin lugar.
El 22 de abril el juez de instancia decidió paralizar los procedimientos y ordenó a la representación legal del menor que instara un recurso para que fuese este Tribunal quien resolviera la controversia. El 7 de mayo el menor apelante presentó el recurso que hoy resolvemos.(1)
I — I I — I
Como primer señalamiento de error(2) el menor apelante nos plantea que se violentó su derecho a juicio rápido porque no se señaló la vista adjudicativa dentro del término de se-senta (60) días contados desde la determinación de causa y detención si está bajo la custodia de sus padres y treinta (30) días si está en un centro de detención.
En fecha tan reciente como el 17 de marzo de 1989, Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989), resol-vimos que la actual Ley de Menores de Puerto Rico, en su Art. 22 (34 L.P.R.A. sec. 2222) ha incorporado al procedi-miento de menores el concepto de juicio rápido contenido en la Regla 64(n) de Procedimiento Criminal, supra. “[N]o existe razón válida en derecho para que se le niegue a los *822menores de edad que son encausados bajo la Ley de Menores de 1986, ante, conforme los requisitos de debido procedi-miento de ley y trato justo, el reconocimiento del derecho a juicio rápido.” (Énfasis suprimido.) Pueblo en interés menor R.G.G., supra, pág. 463. De hecho, las nuevas Reglas de Pro-cedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, R 6.2(2)(e), proveen la desestimación de la querella por el in-cumplimiento de los términos establecidos.
Al incorporar la doctrina de juicio rápido al procedi-miento bajo la Ley de Menores de Puerto Rico, adoptamos también toda la interpretación que se ha hecho sobre ese derecho, incluso sus excepciones sobre justa causa para las suspensiones.
Nuestra jurisprudencia sobre el derecho a juicio rápido ha establecido que lo que constituye justa causa para la pos-posición de una vista habrá que determinarlo caso a caso. “[E]l derecho ajuicio rápido es tan beneficioso a unos como a otros y es un derecho que en consecuencia asiste tanto al individuo como a la sociedad. El equilibrio a establecerse es en consecuencia entre intereses del mismo rango, pues cuando se socava el derecho individual al juicio rápido se atenta a la vez contra los propios intereses comunales.” Pueblo v. Arcelay Galán, 102 D.P.R. 409, 417-418 (1974).
Aunque la ausencia de un testigo de cargo esencial consti-tuye justa causa para suspender un señalamiento, Pennington v. Corte, 60 D.P.R. 260 (1942), es el Ministerio Público el que viene obligado a demostrar que existe justa causa para la suspensión. Pueblo v. Herrera, 67 D.P.R. 25 (1947); Pueblo v. Arcelay Galán, supra. De lo contrario se viola al acusado su derecho a juicio rápido, especialmente cuando el acusado ha protegido su derecho reclamándolo afirmativamente a través de su abogado. Pueblo v. Santi Ortiz, 106 D.P.R. 67 (1977); Pueblo en interés menor R.G.G., supra.
En el caso de autos la representación legal del menor apelante afirmó en todo momento que estaba preparado para *823ver el caso y que se le estaba violando su derecho a juicio rápido al no señalarse la vista de hechos dentro del término establecido por ley. El Ministerio Fiscal no presentó sufi-cientes razones para explicar la importancia del protocolo de autopsia en el proceso del juicio y para justificar el que no se hubiese citado antes a la patóloga forense. Tampoco el tribunal de instancia tomó las precauciones necesarias para pro-teger los derechos constitucionales del acusado. Ante estos hechos es forzoso concluir que al menor apelante se le violó su derecho constitucional a un juicio rápido y, por lo tanto, las querellas deben ser desestimadas. No obstante, esto no constituye impedimento a que vuelvan a ser presentadas, dada la imprescriptibilidad del delito de asesinato.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López concurre con el resultado sin opinión escrita. El Juez Aso-ciado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Ortiz.
(.Fdo.) Francisco R. Agrait Liado Secretario General
—O—

(1) Posteriormente, el 14 de septiembre de 1987, el menor apelante presentó ante este Tribunal un recurso de habeas corpus donde alegaba que llevaba más de seis (6) meses en detención preventiva. Éste fue declarado sin lugar.


(2) Aunque el menor apelante también nos plantea que no aplican las Reglas de Procedimiento para Asuntos de Menores y que no procedía la participación del Procurador de Menores, en buena técnica dispositiva no tenemos que entrar a resolver los méritos de los señalamientos.
Sin embargo, es necesario aclarar que aun cuando existe una prohibición sobre leyes ex post facto en nuestra Constitución, hemos interpretado que se trata de leyes que perjudican los derechos del acusado o que tipifican una con-ducta que anteriormente no era delito. Las leyes procesales o aquellas que benefi-cian a un acusado pueden aplicarse retroactivamente. Véase D. Nevares-Muñiz, Derecho Penal Puertorriqueño, San Juan, Instituto para el Desarrollo del Derecho, 1983, pág. 81 y ss. En este caso las Reglas de Procedimiento para Asuntos de Menores proveen más garantías constitucionales que el anterior ordenamiento.